DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (12/11/2019) in which a (3) month Shortened Statutory Period for Response has been set. 

2.	All the cited material, pages, columns, line numbers, paragraphs, and the like, of the
present application and prior art, will be identified in abbreviated form, as following:
_ Page/Column (1), Lines (3 -15) of an applied prior art will be called out as: (Refer. [1: 3 -15]).
_ Similarly, the twenty-fifth paragraph of a cited reference will be (Refer. [0025]).

         Notice of Pre-AIA  or AIA  Status

3.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

              			     Information Disclosure Statement

4.	It is note that no information disclosure statements filed with this application. However, the Background & introduction Sections of Applicant's Specification describes several known technologies that seem pertinent to the filed application. A listing of references in the specification is not a proper information disclosure statement. The 37 CFR 1.98(b) requires a list of all patents, publications, or any other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." 

          					         Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

6.	The submitted Drawings on date (12/11/2019) has been accepted and considered under the 37 CFR 1.121 (d).

   Claim Interpretation

7.	For the purpose of examination, and under the broadest reasonable interpretation doctrine (BRI), consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

_ Limitation/term associated with “occupancy categories” will be read as (e.g. semantic information of the pixel corresponding to the gird, that may include static or dynamic objects such [Vehicle, Bicycle, Tree, Human, Ground, Streetlight, Traffic Light, Curb, Fence; [0064])

_ Limitation/term associated with “asynchronous updating policy” will be read as (e.g. asynchronous trigger based on environmental perception data collected by sensors; [0027])

 Claim rejection section

          35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Schiele; et al (“A comparison of position estimation techniques using occupancy grids”; hereafter “Schiele”) in view of Yamazaki; et al. (US 10,354,150; hereafter “Yamazaki”).

Claim 1. Schiele discloses the principles of the invention substantially as claimed - A method for creating an occupancy grid map, with at least two sensors provided on a vehicle, the method comprising: (e.g. occupancy grid methodology for mobile vehicles/robots, employing plurality of sensing measuring techniques, and probability analysis as described in at least [sect. 1 -2])
Schiele further discloses - 5creating a current occupancy grid map based on a location of the vehicle and a previous occupancy grid map; (e.g. grid map configuration based on location; [section 1 -2])
and determining a current probability that each grid in the current occupancy grid map belongs to each of occupancy categories based on last environment perception information received from the sensors, (e.g. grid analysis using static/dynamic object probability and image processing; [2; 2.3])
and updating an occupancy category to which each grid in the 10current occupancy grid map belongs (e.g. see updating process in at least [sect. 2.1; 3.1-3.2]) based on the current probability (e.g. grid probability analysis disclosed in at least [sect. 2.3]) that the grid belongs to each of the occupancy categories, (e.g. see static and/or dynamic detected categories, [sect. 2.1]) in accordance with an asynchronous updating policy; (e.g. see full updating process based on sensing environmental information variations; [sect. 4]). 
	Given the teachings of Schiele; et al. as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed (no structural support disclosed), is/are missed or not fully described in the papers.
	For the purpose of additional clarification and in the same filed of endeavor, Yamazaki teaches - a similar terrene vehicle (Fig. 1) and areal vehicle, (Fig. 16) and method (Fig. 2), to generate occupancy grid map [Col. 2], using obstacle existence probability analysis [Col. 13 -14], and timing analysis [Col. 7, 12, 14], able to guide a vehicle through any environmental conditions; [Fig. 1; Col. 5 -6] and [Fig. 16; Col. 15-16].)
	Yamazaki further teaches a generation unit (17, 117) in Figs (1, 16), able to calculate and update the obstacle existence probability of each pixel of the coordinate transformed occupancy grid map M at a predetermined time constrain, using obstacle existence probability of each pixel of a high resolution of the coordinate-transformed occupancy grid map; [Col. 13 -14].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the papers of Schiele with the structural implementation of Yamazaki, in order to provide (e.g. a highly efficient occupancy grid map generation technique, with increased resolution for obstacles detection areas, in the vehicular trajectory path; [Yamazaki; Col. 17: 10].)
	
Claim 2. Schiele/Yamazaki discloses - The method of claim 1, wherein said creating the current occupancy grid map based on the location of the vehicle and the previous occupancy grid map comprises:  
15creating an initial occupancy grid map based on the location of the vehicle each time the location of the vehicle is received; and (e.g. see Schiele [sect. 1 -2] and also the flow chart of Fig. 2; [Col. 5 -8])
obtaining the current occupancy grid map by updating an occupancy category to which each grid in the initial occupancy grid map belongs based on an occupancy category to which a corresponding grid in the previous occupancy grid map belongs; (e.g. see flow chart of Fig. 2; [Col. 5 -8]; the same motivation applies herein.)

Claim 3. Schiele/Yamazaki discloses - The method of claim 2, further comprising, prior to the determining of the current probability that each grid in the current occupancy grid map belongs to each of the occupancy categories based on the last environment perception information received from the sensors: 
calculating a time difference between time at which the last environment perception 25information is received from the sensors and time at which a last location of the vehicle is received; 
upon determining that the time difference is smaller than or equal to a predetermined time length threshold, performing the determining of the current probability that each grid in the current occupancy grid map belongs to each of the occupancy categories based on the last 30environment perception information received from the sensors; and 
upon determining that the time difference is greater than the predetermined time length threshold, ignoring the last environment perception information received from the sensors. (The same rationale and motivation apply as given to Claims (1 -2) above.)

Claim 4. Schiele/Yamazaki discloses - The method of claim 1, wherein said creating the current occupancy grid map based on the location of the vehicle and the previous occupancy grid map comprises: 
determining a last received location of the vehicle each time the environment perception 5information is received from one of the sensors and creating an initial occupancy grid map based on the location of the vehicle; and 
obtaining the current occupancy grid map by updating an occupancy category to which each grid in the initial occupancy grid map belongs based on an occupancy category to which a corresponding grid in the previous occupancy grid map belongs. (The same rationale and motivation apply as given to Claims (1 -2) above.)

Claim 5. Schiele/Yamazaki discloses - The method of claim 1, wherein at least one of the sensors is a vehicle mounted camera configured to capture an image as the environment perception information, and with a last image received from the vehicle mounted camera, said determining the current probability that each grid in the current occupancy grid map belongs to each of the occupancy categories 15based on the last environment perception information received from the sensors comprises: 
mapping each grid in the current occupancy grid map onto the last image received from the vehicle mounted camera to obtain a pixel corresponding to each grid; 
applying semantic segmentation to the image to obtain semantic information of each pixel; and 
20for each grid: determining a current observed probability that the grid belongs to each of the occupancy categories based on the semantic information of the pixel corresponding to the gird, and 
determining the current probability that the grid belongs to each of the occupancy categories based on a previous probability that the grid belongs to the occupancy category and the current observed probability that the grid belongs to the occupancy category. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see sensing techniques (mounted camera, laser, etc) as illustrated in Figs. (1, 3 and 16) [Yamazaki])

Claim 6. Schiele/Yamazaki discloses - The method of claim 5, wherein said creating the initial occupancy grid map based on the location of the vehicle comprises: 
creating a first occupancy grid map in a vehicle body coordinate system based on the location of the vehicle; 
assigning an initial height value to each grid in the first occupancy grid map based on a height of an origin of the vehicle body 30coordinate system with respect to a ground; and
obtaining the initial occupancy grid map by modifying the initial height value of each grid in the first occupancy grid map based on a predetermined terrain map, and146586704.133U.S. Patent ApplicationAttorney Docket No. 135680-8007.US00 
said mapping each grid in the current occupancy grid map onto the last image received from the vehicle mounted camera comprises: converting the current occupancy grid map into a camera coordinate system of the vehicle mounted camera based on an external reference between the predetermined vehicle body coordinate system and the camera coordinate system; 
5and mapping the current occupancy grid map in the camera coordinate system onto the image based on an internal reference of the vehicle mounted camera, to obtain the pixel corresponding to each grid. (The same rationale and motivation apply as given to Claims (1 -2) above.)

Claim 7. Schiele/Yamazaki discloses - The method of claim 5, wherein said creating the initial occupancy grid map based on 10the location of the vehicle comprises: 
creating the initial occupancy grid map based on the location of the vehicle in a terrain map, and said mapping each grid in the current occupancy grid map onto the last image received from the vehicle mounted camera comprises: 
determining an external reference between a coordinate system of the terrain map and a camera coordinate system of the vehicle mounted 15camera; converting the current occupancy grid map into the camera coordinate system of the vehicle mounted camera based on the external reference; and 
mapping the current occupancy grid map in the camera coordinate system onto the image based on an internal reference of the vehicle mounted camera, to obtain the pixel corresponding to each grid. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see sensing techniques (mounted camera, laser, etc) as shown in Figs. (1, 3 and 16) similarly mapped in the coordinate systems of (Figs. 7 -14) [Yamazaki]) 

Claim 208. Schiele/Yamazaki discloses - The method of claim 5, wherein the semantic information is a representative characteristic value for the pixel to belong to each of semantic categories, and said determining the current observed probability that the grid belongs to each of the occupancy categories based on the semantic information of the pixel corresponding to the gird comprises: 
determining a probability that the pixel corresponding to the grid belongs to each of the 25semantic categories based on the representative characteristic value for the pixel to belong to the semantic category; and 
for each of the occupancy categories: determining a target semantic category corresponding to the occupancy category based on a predetermined correspondence between the semantic categories and the occupancy categories, and
 using a sum of the probabilities 30that the pixel belongs to respective target semantic categories as the current observed probability that the grid belongs to the occupancy category. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see sum of differences for each semantic categories, [Schiele; sect. 3.1])

Claim 9. Schiele/Yamazaki discloses - The method of claim 5, wherein said determining the current probability that the grid belongs to each of the occupancy categories based on the previous probability that the grid belongs to the occupancy category and the current observed probability that the grid belongs to the occupancy category comprises:  
5determining a weight for the previous probability that the grid belongs to the occupancy category and a weight for the current observed probability that the grid belongs to the occupancy category based on the previous probability that the grid belongs to the occupancy category, the current observed probability that the grid belongs to the occupancy category and a time interval between a previous observation and a current observation of the current 10occupancy grid map; and 
for each of the occupancy categories: calculating a weighted sum of the previous probability that the grid belongs to the occupancy category and the current observed probability that the grid belongs to the occupancy category, so as to obtain the current probability that the grid belongs to the occupancy category. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see analogous weighting analysis for each of the categories, using Kalmar matrices; [Schiele; sect. 4].)

Claim 10. Schiele/Yamazaki discloses - The method of claim 5, wherein the occupancy categories comprise 
a static object category, a dynamic object category and a road surface, and said determining the current probability that the grid belongs to each of the occupancy categories based on the previous probability that the grid belongs to the occupancy category and the current observed 20probability that the grid belongs to the occupancy category comprises:
obtaining a current observed probability that the grid is occupied based on the current observed probability that the grid belongs to the static object category and the current observed probability that the grid belongs to the dynamic object category; 
obtaining a current observed probability that the grid is occupied based on the current 25observed probability that the grid belongs to the static object category and the current observed probability that the grid belongs to the dynamic object category; 
determining a current probability that the grid is occupied based on the current observed probability that the grid is occupied and a previous probability that the grid is occupied; and 
calculating the current probability that the grid belongs to each of the occupancy 30categories based on the current observed probability that the grid belongs to the static object category, a previous probability that the grid belongs to the static object category, the current observed probability that the grid is occupied, the previous probability that the grid is146586704.135U.S. Patent ApplicationAttorney Docket No. 135680-8007.US00 occupied, the current probability that the grid is occupied and a time interval between a previous observation and a current observation. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see static and dynamic object category analysis, in the tracking surface; [Schiele; sect. 2.1 -2.2].)

Claim 11. Schiele/Yamazaki discloses - The method of claim 1, wherein at least one of the sensors is a laser radar configured 5to capture a laser point cloud as the environment perception information, and with a last laser point cloud received from the laser radar, said determining the current probability that each grid in the current occupancy grid map belongs to each of the occupancy categories based on the last environment perception information received from the sensors comprises: 
determining a laser point cloud corresponding to each grid in the current occupancy grid 10map; and for each grid: 
determining an observed type of a current observation for the grid based on the laser point cloud corresponding to the grid; and 
determining the current probability that the grid belongs to each of the occupancy categories based on a previous probability that the grid belongs to the occupancy category and the observed type of the current observation 15for the grid. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see sensing techniques (mounted camera, laser, etc) as shown in Figs. (1, 3 and 16) similarly mapped in the coordinate systems of (Figs. 7 -14) [Yamazaki])  

Claim 12. Schiele/Yamazaki discloses - The method of claim 11, wherein the occupancy categories comprise 
a static object category, a dynamic object category and a ground category, and said determining the current probability that the grid belongs to each of the occupancy categories based on the previous 20probability that the grid belongs to the occupancy category and the observed type of the current observation for the grid comprises: 
when the observed type of the current observation for the grid is non-ground, setting a current probability that the grid is occupied to a predetermined confidence level of the laser radar determining non-ground, and 
determining the current probability that the grid belongs 25to each of the static object category, the dynamic object category and the ground category based on the current probability that the grid is occupied, a previous probability that the grid belongs to the static object category, a previous probability that the grid belongs to the dynamic object category and a time interval between a previous observation and the current observation; and 
30when the observed type of the current observation for the grid is ground, setting the current probability that the grid is occupied to a predetermined confidence level of the laser radar determining ground, and 
determining the current probability that the grid belongs to each of the static object category, the dynamic object category and the ground category based146586704.136U.S. Patent ApplicationAttorney Docket No. 135680-8007.US00 on the previous probability that the grid belongs to the static object category, the current probability that the grid is occupied, a previous probability that the grid is occupied and a current observed probability that the grid is occupied. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see static and dynamic object category analysis, in the tracking surface; [Schiele; sect. 2.1 -2.2].)  

Claim 513. Schiele/Yamazaki discloses - The method of claim 11, wherein said determining the current probability that the grid belongs to each of the occupancy categories based on the previous probability that the grid belongs to the occupancy category and the observed type of the current observation for the grid comprises: 
when the observed type of the current observation for the grid is ground, setting a current 10probability that the grid belongs to the ground category to 1 and a current probability that the grid belongs to each of the other occupancy categories to 0; and 
when the observed type of the current observation for the grid is non-ground, setting the current probability that the grid belongs to the ground category to 0, and 
determining the current probability that the grid belongs to each of the other occupancy categories based on 15a previous probability that the grid belongs to the occupancy category and a time interval between a previous observation and the current observation. (The same rationale and motivation apply as given to Claims (1 -2) above. In addition see probability analysis in [Schiele; sect. 2.3] and [Yamazaki; Col. 13 -14])   

Claim 14. Schiele/Yamazaki discloses - An apparatus, comprising a memory and one or more processors communicatively connected to the memory, the memory storing instructions executable by the one or more 20processors, the instructions, when executed by the one or more processors, causing the one or more processors to perform a method comprising: creating a current occupancy grid map based on a location of the vehicle and a previous occupancy grid map; and determining a current probability that each grid in the current occupancy grid map 25belongs to each of occupancy categories based on last environment perception information received from the sensors, and updating an occupancy category to which each grid in the current occupancy grid map belongs based on the current probability that the grid belongs to each of the occupancy categories, in accordance with an asynchronous updating policy. (Current clam lists all the same elements as recite in Claim1 above, but in “apparatus form” instead, and is/are therefore on the same premise.) 

Claim 3015. Schiele/Yamazaki discloses - The apparatus of claim 14, wherein said creating the current occupancy grid map based on the location of the vehicle and the previous occupancy grid map comprises: creating an initial occupancy grid map based on the location of the vehicle each time the location of the vehicle is received; and146586704.137U.S. Patent Application Attorney Docket No. 135680-8007.US00obtaining the current occupancy grid map by updating an occupancy category to which each grid in the initial occupancy grid map belongs based on an occupancy category to which a corresponding grid in the previous occupancy grid map belongs. (The same rationale and motivation apply as given to Claim 2 above.) 

Claim 516. Schiele/Yamazaki discloses - The apparatus of claim 15, wherein the method further comprises, prior to the determining of the current probability that each grid in the current occupancy grid map belongs to each of the occupancy categories based on the last environment perception information received from the sensors: calculating a time difference between time at which the last environment perception 10information is received from the sensors and time at which a last location of the vehicle is received; upon determining that the time difference is smaller than or equal to a predetermined time length threshold, performing the determining of the current probability that each grid in the current occupancy grid map belongs to each of the occupancy categories based on the last 15environment perception information received from the sensors; and upon determining that the time difference is greater than the predetermined time length threshold, ignoring the last environment perception information received from the sensors. (The same rationale and motivation apply as given to Claim 3 above.) 

Claim 17. Schiele/Yamazaki discloses - The apparatus of claim 14, wherein said creating the current occupancy grid map 20based on the location of the vehicle and the previous occupancy grid map comprises: determining a last received location of the vehicle each time the environment perception information is received from one of the sensors and creating an initial occupancy grid map based on the location of the vehicle; and obtaining the current occupancy grid map by updating an occupancy category to which 25each grid in the initial occupancy grid map belongs based on an occupancy category to which a corresponding grid in the previous occupancy grid map belongs. (The same rationale and motivation apply as given to Claim 4 above.)

Claim 18. Schiele/Yamazaki discloses - A non-transitory computer readable storage medium, storing at least one machine executable instruction which, when executed by a processor, causes the processor to perform 30a method comprising: creating a current occupancy grid map based on a location of the vehicle and a previous occupancy grid map; and  146586704.138U.S. Patent Application Attorney Docket No. 135680-8007.US00 determining a current probability that each grid in the current occupancy grid map belongs to each of occupancy categories based on last environment perception information received from the sensors, and updating an occupancy category to which each grid in the current occupancy grid map belongs based on the current probability that the grid belongs to 5each of the occupancy categories, in accordance with an asynchronous updating policy.  (Current clam lists all the same elements as recite in Claim1 above, but in “CRM form” instead, and is/are therefore on the same premise.) 

Claim 19. Schiele/Yamazaki discloses - The non-transitory computer readable storage medium of claim 18, wherein said creating the current occupancy grid map based on the location of the vehicle and the previous occupancy grid map comprises:  10creating an initial occupancy grid map based on the location of the vehicle each time the location of the vehicle is received; and obtaining the current occupancy grid map by updating an occupancy category to which each grid in the initial occupancy grid map belongs based on an occupancy category to which corresponding grid in the previous occupancy grid map belongs. (The same rationale and motivation apply as given to Claim 2 above.)

Claim 20. Schiele/Yamazaki discloses - The non-transitory computer readable storage medium of claim 19, wherein the method further comprises, prior to the determining of the current probability that each grid in the current occupancy grid map belongs to each of the occupancy categories based on the last environment perception information received from the sensors:  20calculating a time difference between time at which the last environment perception information is received from the sensors and time at which a last location of the vehicle is received; upon determining that the time difference is smaller than or equal to a predetermined time length threshold, performing the determining of the current probability that each grid in 25the current occupancy grid map belongs to each of the occupancy categories based on the last environment perception information received from the sensors; and upon determining that the time difference is greater than the predetermined time length threshold, ignoring the last environment perception information received from the sensors. (The same rationale and motivation apply as given to Claim 3 above.)

      Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation:

US 10,613,546 B2	Aghamohammadi; et al.	G06V20/10; G05D1/0274; G06K9/6277; 
US 10,354,150 B2	Yamazaki; et al.		H04N13/254; G05D1/024; G06T7/593; 
US 10,488,507 B2	Adachi; et al.			G01S13/931; G01S13/56; G01S13/42; 
US 8,427,472 B2	Moravec; et al.		G05D1/0274; G05D1/0251;
US 7,446,766 B2	Moravec; et al.		G05D1/0274; G06V20/10; G05D1/0251;
US 7,912,583 B2	Gutmann; et al.		G06V20/10; G06T7/593;

9.2. Non-Patent Literature:

_ A comparison of position estimation using occupancy grids; Schiele – 1994.
_ Learning occupancy grid maps with forward sensor models; Thrun - 2003.
_ Probabilistic Autonomous Robot Navigation in Dynamic Environments; Foka – 2010.

        CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.